Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.


Response to Arguments
In response to communication filed on 01/28/2021, applicant amends claims 1-4, 22, and 24, claim 23 has been canceled and claim 25 has been added.  The following claims, 1-18, 20-22, 24, and 25 are presented for examination.   

Applicant’s arguments, see Pages 14-17, filed January 28, 2021, with respect to the rejection(s) of claim(s) 1-18 and 20-24 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  newly found prior art reference, Sipe et al. (US8457367 B1, patent date 06/04/2013).


Response to Amendments
Applicant’s amendments, see Pages 8-14, filed January 28, 2021, are sufficient to overcome the 35 USC 101 rejection(s) of claim(s) 1-18 and 20-24. Rejections set forth in previous office action.  Therefore the rejections are withdrawn.  



Upon further consideration and based on claim amendments, a new ground of rejection of claims 1-18, 20-22, 24, and 25 is set forth below.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US2017/0091550 A1, file date 07/15/2014) in view of Sipe et al. (US8457367 B1, patent date 06/04/2013).



Claims 1, 22:
With respect to claims 1, 22, Feng et al. discloses a processor-implemented image matching method/device (multispectral iris authentication system 200 including an image capture, Figure 2) (an identity authentication, Figures 3 and 7), comprising:
photographing, by a first image sensor, an object to acquire a first image;
photographing, by a second image sensor, the object to acquire a second image (a camera 212 including an RGB-IR or RGBN image sensor 214 and an NIR flash LED 216, separate NIR and RGB sensors can be used to capture the images for iris authentication.  Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037, Figure 2, 212);
one or more processors (processor, 0009, Figure 10) configured to:
determining a landmark point of the first image based on a neural network model stored in a memory (Figure 2);
obtain a first image of an object and a second image of the object (Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037);
extracting, from the first image of the object, a landmark patch including the landmark point of the object (a multi-frame iris fusion module 231 can generate a fused RGB iris polar image 236 based on a number of RGB iris image frames 232, 0039, Figure 2, 236, 237) (fused RGB iris polar image 236 may include only fused iris data 237 (for example as a polar coordinate block), 0039);
extracting, from the second image of the object, a target patch corresponding to the landmark patch (generate a fused NIR iris polar image 238 based on a number of NIR iris image frames 234, fused NIR iris polar image 238 may include only fused iris data 239 (for example as a polar coordinate block), 0039, Figure 2, 238, 239);
determining a target point in the second image corresponding to the landmark point based on a matching between the landmark patch and the target patch; and 
recognizing the object, in the second image, based on the target point; and authenticating a user based on the recognized object (fused NIR iris polar image 238 may include only fused iris data 239 (for example as a polar coordinate block), 0039) (If the output of the iris verification module 244 indicates a match, 0055) (the liveness detection module 242 can determine sensor responses in an iris region and an adjacent sclera region in both the red channel and the NIR channel and construct a liveness score indicative of whether the imaged eye is a genuine live eye or a spoof.  The liveness score can be compared to an expected value or range of expected values to determine whether the imaged eye is a genuine live eye or a spoof, 0051, Figure 3, 320) (iris region 710 and sclera region 705 have similar surface normal, environmental illumination, and sensor direction, but different reflectance properties, and can be used to generate a metric to detect the liveness of the imaged eye.  The liveness of the imaged eye refers to an assessment of whether the imaged eye is a genuine live human eye or a spoof such as a printed iris, video of an iris, fake contact lens, or the like. 0088) (determine pixel patches corresponding to adjacent iris and sclera regions in the RGB and NIR image data, for example adjacent regions as shown in FIG. 7.  In order for the liveness score as defined by Equation (6) to provide an accurate indication of genuine or spoof irises, the iris pixel patch and the sclera pixel patch need to be adjacent or neighboring such that they have similar surface norm and are similarly illuminated, 0098) (Figure 7).

Feng et al. does not discloses wherein a size of the target patch is greater than a size of the landmark path; wherein the landmark point comprises both ends of an eye of the user as claimed.

However, Sipe et al. teaches anti-spoofing programs may provide one or more advantages, such as reduced chances of an unauthorized user causing erroneous authentication by spoofing, the anti-spoofing programs may detect a combination of facial gestures to establish liveness (Column 6, lines 11-30), wherein a size of the target patch is greater than a size of the landmark path; wherein the landmark point comprises both ends of an eye of the user (a facial image 1200 with example facial landmarks including right eye 1208,  right eye 1208 is represented in first sub-image 1210 and second sub-image 1212, detecting an ocular movement gesture, the computing device may compute a distance between first sub-image 1210 and second sub-image 1212 (Column 37, lines 1-63) (Figure 12, 1208, 1210, 1212).

Feng et al. and Sipe et al. are analogous art because they are from the same field of endeavor of image authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Sipe et al. in Feng et al. for wherein a size of the target patch is greater than a size of the landmark path; wherein the landmark point comprises both ends of an eye of the user as claimed for purposes of enhancing the iris authentication system of Feng et al. by preventing erroneous authentication caused by spoofing, detect liveness gestures based on specific orientations of the user's face and therefore maximizing the protection of the user. (see Sipe et al. Column 5, lines 53-Column 6, line 10) 

Claim 2:
With respect to claim 2, Feng et al. discloses wherein the photography by the first image sensor comprises acquiring, using a color image sensor, a color image as the first image; and the photography by the second image sensor comprises acquiring, using an infrared (IR) image sensor, an IR image as the second image (the image capture stage 210 can be accomplished by a camera 212 including an RGB-IR or RGBN image sensor 214 and an NIR flash LED 216, Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037, Figure 2, 212, 216).

Claim 3:
With respect to claim 3, Feng et al. discloses further comprising: determining, based on the target point, whether the object is an anatomical structure of the user (construct a liveness score indicative of whether the imaged eye is a genuine live eye or a spoof.  The liveness score can be compared to an expected value or range of expected values to determine whether the imaged eye is a genuine live eye or a spoof, 0051, Figure 3, 320).

Claim 4:
With respect to claim 4, Feng et al. discloses further comprising: allowing access, through the user interface of a device, to one or more features of the device in response to the object being determined to be either one or both of a live anatomical structure and a recognized user (if the output of the iris verification module 244 indicates a match, The authentication pass indication represents the determination that the imaged eye is a genuine eye as well as the determination that the imaged iris matches a stored template of an approved user iris, The authentication pass indication can be used to permit user access to secure data, locations, accounts, and the like, 0055).

Claim 5:
With respect to claim 5, Feng et al. discloses wherein the extracting of the target patch comprises determining the target patch in the second image based on a location of the landmark patch in the first image (the tracking module 221 can determine pixels in each of the captured RGB and NIR images corresponding to a rectangular or other shaped region around the eye 223, 225, 0038).



Claim 6:
With respect to claim 6, Feng et al. discloses wherein the extracting of the target patch comprises extracting the target patch in response to the landmark point being detected in a determined region of the first image (the tracking module 221 can determine pixels in each of the captured RGB and NIR images corresponding to a rectangular or other shaped region around the eye 223, 225, 0038).

Claim 7:
With respect to claim 7, Feng et al. discloses wherein the extracting of the target patch comprises determining the determined region based on a difference between a field of view (FOV) of a first image sensor used to capture the first image and an FOV of a second image sensor used to capture the second image (a user can align the field of view of the camera 150 with the user's eye using a preview image presented on display 160, 0034) (The display 1060 may also be configured to provide a view finder displaying a preview image for a use prior to capturing an image, for example to assist the user in aligning the image sensor field of view with the user's eye, or may be configured to display a captured image stored in memory or recently captured by the user, 0120).

Claim 8:
With respect to claim 8, Feng et al. discloses wherein the determining of the target point comprises:
retrieving, from the target patch, a partial region that matches the landmark patch (generate a fused NIR iris polar image 238 based on a number of NIR iris image frames 234. 0039, Figure 2, 238) (Iris region 710 and sclera region 705 are neighboring pixel patches located on the iris and sclera, 0088, Figure 7); and
determining a center point of the retrieved partial region as the target point (fused NIR iris polar image 238 may include only fused iris data 239 (for example as a polar coordinate block), 0039) (If the output of the iris verification module 244 indicates a match, 0055) (determine pixel patches corresponding to adjacent iris and sclera regions in the RGB and NIR image data, for example adjacent regions as shown in FIG. 7.  In order for the liveness score as defined by Equation (6) to provide an accurate indication of genuine or spoof irises, the iris pixel patch and the sclera pixel patch need to be adjacent or neighboring such that they have similar surface norm and are similarly illuminated, 0098) (Figure 7).

Claim 9:
With respect to claim 9, Feng et al. discloses wherein the retrieving of the partial region comprises:
calculating a similarity level between the landmark patch and each of a plurality of partial regions of the target patch; and determining a partial region with a highest calculated similarity level among the plurality of partial regions as the partial region that matches the landmark patch (authentication module 246 can compare the match score to a threshold in order to determine whether to authenticate the user.  This threshold can vary depending on the application, for example moving closer toward the maximum potential similarity score in systems having a high security objective and moving away from the maximum possible similarity score if the objective of the system 200 is to provide an easy, accessible system, 0045).

Claim 10:
With respect to claim 10, Feng et al. discloses wherein the calculating of the similarity level comprises calculating a correlation level between values of pixels included in each of the plurality of partial regions of the target patch and pixels included in the landmark patch as the similarity level (determine pixel patches corresponding to adjacent iris and sclera regions in the RGB and NIR image data, for example adjacent regions as shown in FIG. 7.  In order for the liveness score as defined by Equation (6) to provide an accurate indication of genuine or spoof irises, the iris pixel patch and the sclera pixel patch need to be adjacent or neighboring such that they have similar surface norm and are similarly illuminated, 0098).

Claim 11:
With respect to claim 11, Feng et al. discloses wherein: the first image is a color image and the second image is an infrared (IR) image (separate NIR and RGB sensors can be used to capture the images , Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037); and
the extracting of the landmark patch comprises:
selecting a channel image from the first image; and extracting the landmark patch from the selected channel image (The local patches of each RGB iris image frame 232 can be selectively fused using a weighted linear combination with the determined base RGB iris image frame in the polar coordinate system to generate a high quality RGB iris polar image 236, 0039, Figure 2, 232, 236).

Claim 12:
With respect to claim 12, Feng et al. discloses wherein: the first image includes a plurality of channel images (The local patches of each RGB iris image frame 232, Figure 7); and
the extracting of the landmark patch comprises extracting the landmark patch from a channel image with a minimum wavelength difference between the channel image and the second image among the plurality of channel images (the camera sensor response R at a given wavelength .lamda.  can be determined as an averaged intensity ratio R.sup..lamda.  of the pixels patches of the iris region 710 and sclera region 705, 0089) (the reflectance spectra of a live human iris at various visible and near-infrared wavelengths, 0090, Figure 8A, 8B).

Claim 13:
With respect to claim 13, Feng et al. discloses wherein: the extracting of the landmark patch comprises extracting the landmark patch from the first image for each of a plurality of landmarks of the object (RGB iris image frames 232, Figure 2),
the extracting of the target patch comprises extracting the target patch from the second image for each of the plurality of landmarks (a number of NIR iris image frames 234, Figure 2), and
the determining of the target point comprises determining the target point corresponding to the landmark point for each of the plurality of landmarks (237, 239, Figure 2).

Claim 14:
With respect to claim 14, Feng et al. discloses wherein the determining of the landmark point comprises:
determining an object region corresponding to the object in the first image (For each RGB and NIR frame, the tracking module 221 can determine pixels in each of the captured RGB and NIR images corresponding to a rectangular or other shaped region around the eye 223, 225, 0038); identifying the landmark point of the object in the object region (236, Figure 2).

Claim 15:
With respect to claim 15, Feng et al. discloses further comprising: matching the first image and the second image based on the landmark point of the first image and the target point of the second image (If the output of the iris verification module 244 indicates a match, 0055).

Claim 16:
With respect to claim 16, Feng et al. discloses further comprising: preprocessing the landmark patch and the target patch using a Gaussian filter; and matching the preprocessed landmark patch and the preprocessed target patch (one-dimensional Gaussian smoothing function, 0099).
Claim 17:
With respect to claim 17, Feng et al. discloses wherein the extracting of the target patch comprises determining the target patch in the second image based on a location of the landmark patch in the first image and a distance between an image matching device and the object (the tracking module 221 can identify pixels along a boundary between the iris and the surrounding sclera, determine an ellipse defined by the identified iris-sclera boundary pixels, determine a distance-to-pixel ratio based on a pixel length of a long axis of such an ellipse compared to a known or presumed diameter of the iris, locate the iris in a three-axis coordinate system, determine an optical axis vector of the eye in the three-axis coordinate system, and calculate a center of the eyeball based on the optical axis vector and a known or presumed eyeball radius, 0038).

Claim 18:
With respect to claim 18, Feng et al. discloses further comprising: determining a point corresponding to a remaining landmark in the second image based on the target point associated with one of a plurality of landmarks of the object in response to the plurality of landmarks of the object being detected in the first image (237, 239, Figure 2) (705, 710, Figure 7).

Claim 20:
With respect to claim 20, Feng et al. discloses further comprising: verifying a liveness of the object, in the second image, based on the target point (Liveness detection module 242 can determine adjacent iris and sclera regions in each of the RGB and NIR images, can determine NIR and red channel sensor responses in each of the RGB iris and sclera regions and the NIR iris and sclera regions, and can use the determined sensor responses to calculate a liveness score, 0043) (Figure 2, 242, 243).

Claim 21:
With respect to claim 21, Feng et al. discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (a non-transitory computer-readable medium storing instructions that, when executed, configure at least one processor, 0009).

Claim 24:
With respect to claim 24, Feng et al. discloses a processor-implemented image matching method (multispectral iris authentication system 200 including an image capture, Figure 2) (an identity authentication, Figures 3 and 7), comprising:
photographing, by a first image sensor, an object to acquire a first image;
photographing, by a second image sensor, the object to acquire a second image (a camera 212 including an RGB-IR or RGBN image sensor 214 and an NIR flash LED 216, separate NIR and RGB sensors can be used to capture the images for iris authentication.  Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037, Figure 2, 212);
determining a first feature point of the first image based on a neural network model stored in a memory (Figure 2);
extracting, from the first image of an object (Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037), a first patch including the first feature point of the object (a multi-frame iris fusion module 231 can generate a fused RGB iris polar image 236 based on a number of RGB iris image frames 232, 0039, Figure 2, 236, 237) (fused RGB iris polar image 236 may include only fused iris data 237 (for example as a polar coordinate block), 0039);
extracting, from the second image of the object (Camera 212 can capture pairs of RGB and NIR images of a user's eye substantially simultaneously, 0037), a second patch based on the first patch; determining a second feature point in the second patch (generate a fused NIR iris polar image 238 based on a number of NIR iris image frames 234, fused NIR iris polar image 238 may include only fused iris data 239 (for example as a polar coordinate block), 0039, Figure 2, 238, 239); and
identifying the object or verifying an identity of the object based on the second feature point and the second image; and authenticating a user based on the identified object or the verified identity of the object (fused NIR iris polar image 238 may include only fused iris data 239 (for example as a polar coordinate block), 0039) (If the output of the iris verification module 244 indicates a match, 0055) (the liveness detection module 242 can determine sensor responses in an iris region and an adjacent sclera region in both the red channel and the NIR channel and construct a liveness score indicative of whether the imaged eye is a genuine live eye or a spoof.  The liveness score can be compared to an expected value or range of expected values to determine whether the imaged eye is a genuine live eye or a spoof, 0051, Figure 3, 320) (iris region 710 and sclera region 705 have similar surface normal, environmental illumination, and sensor direction, but different reflectance properties, and can be used to generate a metric to detect the liveness of the imaged eye.  The liveness of the imaged eye refers to an assessment of whether the imaged eye is a genuine live human eye or a spoof such as a printed iris, video of an iris, fake contact lens, or the like. 0088) (determine pixel patches corresponding to adjacent iris and sclera regions in the RGB and NIR image data, for example adjacent regions as shown in FIG. 7.  In order for the liveness score as defined by Equation (6) to provide an accurate indication of genuine or spoof irises, the iris pixel patch and the sclera pixel patch need to be adjacent or neighboring such that they have similar surface norm and are similarly illuminated, 0098) (Figure 7).

Feng et al. does not discloses wherein a size of the target patch is greater than a size of the landmark path; wherein the landmark point comprises both ends of an eye of the user as claimed.

However, Sipe et al. teaches anti-spoofing programs may provide one or more advantages, such as reduced chances of an unauthorized user causing erroneous authentication by spoofing, the anti-spoofing programs may detect a combination of facial gestures to establish liveness (Column 6, lines 11-30), wherein a size of the target patch is greater than a size of the landmark path; wherein the landmark point comprises both ends of an eye of the user (a facial image 1200 with example facial landmarks including right eye 1208,  right eye 1208 is represented in first sub-image 1210 and second sub-image 1212, detecting an ocular movement gesture, the computing device may compute a distance between first sub-image 1210 and second sub-image 1212 (Column 37, lines 1-63) (Figure 12, 1208, 1210, 1212).

Feng et al. and Sipe et al. are analogous art because they are from the same field of endeavor of image authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Sipe et al. in Feng et al. for wherein a size of the target patch is greater than a size of the landmark path; wherein the landmark point comprises both ends of an eye of the user as claimed for purposes of enhancing the iris authentication system of Feng et al. by preventing erroneous authentication caused by spoofing, detect liveness gestures based on specific orientations of the user's face and therefore maximizing the protection of the user. (see Sipe et al. Column 5, lines 53-Column 6, line 10) 

Claim 25:
With respect to claim 25, the combination of Feng et al. and Sipe et al. discloses the limitations of claim 1, as addressed. 

Sipe et al. teaches wherein the landmark point further comprises either one of both ends of a mouth and a tip of a nose of the user (computing device 102 may detect facial gestures based on other facial landmarks, including the mouth (or 
general mouth area), nose, forehead, and others, Column 18, lines 57-67) (including a right eye and a mouth area, Figures 12 and 14).

Feng et al. and Sipe et al. are analogous art because they are from the same field of endeavor of image authentication.

The motivation for combining Feng et al. and Sipe et al. is recited in claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO-Form 892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433